Case 13-40974        Doc 35     Filed 04/04/19     Entered 04/04/19 15:12:44          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-40974
         Yachica D Mcgee

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/18/2013.

         2) The plan was confirmed on 01/10/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/09/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,653.00.

         10) Amount of unsecured claims discharged without payment: $48,901.20.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-40974        Doc 35      Filed 04/04/19    Entered 04/04/19 15:12:44                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $13,500.50
         Less amount refunded to debtor                            $0.50

 NET RECEIPTS:                                                                                   $13,500.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,945.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $631.96
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,576.96

 Attorney fees paid and disclosed by debtor:                  $55.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ADTALEM GLOBAL EDUCATION        Unsecured            NA       3,314.52         3,314.52        244.10        0.00
 ALL CREDIT LENDERS              Unsecured            NA         211.00           211.00          15.54       0.00
 BAXTER CREDIT UNION             Unsecured         876.00        876.09           876.09          64.52       0.00
 CAVALRY PORTFOLIO SERVICES      Unsecured            NA         483.22           483.22          35.59       0.00
 CERASTES LLC                    Unsecured            NA         325.00           325.00          23.93       0.00
 CERASTES LLC                    Unsecured            NA         130.00           130.00           9.57       0.00
 ECMC                            Unsecured      6,380.00     20,747.57        20,747.57       1,527.94        0.00
 GREAT LAKES HIGHER EDUCATION Unsecured        11,110.00     17,830.37        17,830.37       1,313.11        0.00
 GREAT LAKES HIGHER EDUCATION Unsecured         7,007.00       9,218.94         9,218.94        678.92        0.00
 ILLINOIS DEPT OF EMPLOYMENT SEC Unsecured      1,000.00       2,071.00         2,071.00        152.52        0.00
 ILLINOIS DEPT OF REVENUE        Priority          300.00           NA               NA            0.00       0.00
 ILLINOIS TOLLWAY                Unsecured      1,058.00     37,645.80        37,645.80       2,772.41        0.00
 MIDWESTERN REGIONAL MEDICAL Unsecured             304.00        304.54           304.54          22.43       0.00
 MUNICIPAL COLLECTIONS OF AMER Unsecured           135.00        135.00           135.00           9.94       0.00
 PATIENT FIRST                   Unsecured          27.00         27.18            27.18           2.00       0.00
 RJM ACQUISITIONS LLC            Unsecured          29.00         29.92            29.92           2.20       0.00
 EDUCATION ROBERT MORRS          Unsecured      3,352.00            NA               NA            0.00       0.00
 EDUCATION DEPT OF ED/SALLIE MA Unsecured       3,082.00            NA               NA            0.00       0.00
 EDUCATION DEPT OF ED/SALLIE MA Unsecured       2,393.00            NA               NA            0.00       0.00
 PEOPLESENE                      Unsecured          39.00           NA               NA            0.00       0.00
 REGION RECOV                    Unsecured         388.00           NA               NA            0.00       0.00
 BAXTER ECU                      Unsecured         876.00           NA               NA            0.00       0.00
 CERTIFIED SERVICES INC          Unsecured          90.00           NA               NA            0.00       0.00
 CMK INVESTMENT INC              Unsecured          91.68           NA               NA            0.00       0.00
 DEBT CREDIT SERVICES            Unsecured         333.00           NA               NA            0.00       0.00
 ILLINOIS TOLLWAY AUTHORITY      Unsecured         848.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-40974       Doc 35     Filed 04/04/19        Entered 04/04/19 15:12:44            Desc         Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim        Claim       Principal      Int.
 Name                                 Class    Scheduled      Asserted     Allowed        Paid         Paid
 ILLINOIS TOLLWAY AUTHORITY        Unsecured         428.00           NA          NA            0.00       0.00
 ILLINOIS TOLLWAY AUTHORITY        Unsecured         284.00           NA          NA            0.00       0.00
 AMERASSIST                        Unsecured         278.00           NA          NA            0.00       0.00
 AMERASSIST                        Unsecured         232.00           NA          NA            0.00       0.00
 AMERICAN WEB LOAN                 Unsecured         500.00           NA          NA            0.00       0.00
 APIM LLC                          Unsecured         250.00           NA          NA            0.00       0.00
 EDUCATION SALLIE MAE              Unsecured      3,903.00            NA          NA            0.00       0.00
 EDUCATION SALLIE MAE              Unsecured      3,624.00            NA          NA            0.00       0.00
 EDUCATION SALLIE MAE              Unsecured      3,363.00            NA          NA            0.00       0.00
 EDUCATION SALLIE MAE              Unsecured      3,198.00            NA          NA            0.00       0.00
 EDUCATION SALLIE MAE              Unsecured      3,196.00            NA          NA            0.00       0.00
 EDUCATION SALLIE MAE              Unsecured      2,431.00            NA          NA            0.00       0.00
 EDUCATION SALLIE MAE              Unsecured      1,065.00            NA          NA            0.00       0.00
 SOUTHWEST CREDIT SYSTE            Unsecured         153.00           NA          NA            0.00       0.00
 STELLAR REC                       Unsecured         447.00           NA          NA            0.00       0.00
 EDUCATION US DEPT OF ED/GSL/ATL   Unsecured      4,375.00            NA          NA            0.00       0.00
 EDUCATION US DEPT OF ED/GSL/ATL   Unsecured      2,866.00            NA          NA            0.00       0.00
 EDUCATION US DEPT OF ED/GSL/ATL   Unsecured      2,409.00            NA          NA            0.00       0.00
 EDUCATION US DEPT OF ED/GSL/ATL   Unsecured      2,142.00            NA          NA            0.00       0.00
 EDUCATION US DEPT OF ED/GSL/ATL   Unsecured      1,444.00            NA          NA            0.00       0.00
 EDUCATION US DEPT OF ED/GSL/ATL   Unsecured      1,432.00            NA          NA            0.00       0.00
 EDUCATION US DEPT OF ED/GSL/ATL   Unsecured      1,070.00            NA          NA            0.00       0.00
 EDUCATION US DEPT OF ED/GSL/ATL   Unsecured         803.00           NA          NA            0.00       0.00
 UNITED COLLECT BUR INC            Unsecured          40.00           NA          NA            0.00       0.00
 UNITED COLLECT BUR INC            Unsecured          25.00           NA          NA            0.00       0.00
 VILLAGE OF GURNEE                 Unsecured      1,400.00            NA          NA            0.00       0.00
 WARRENVILLE TOWNSHIP HIGH SCH     Unsecured            NA            NA          NA            0.00       0.00
 US DEPARTMENT OF EDUCATION        Unsecured      3,429.00     27,813.68    27,813.68      2,048.32        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-40974        Doc 35      Filed 04/04/19     Entered 04/04/19 15:12:44              Desc    Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $121,163.83          $8,923.04              $0.00


 Disbursements:

         Expenses of Administration                             $4,576.96
         Disbursements to Creditors                             $8,923.04

 TOTAL DISBURSEMENTS :                                                                      $13,500.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
